DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marlin Smith on 07/26/2021.

The application has been amended as follows: 
In the Claims submitted 04/19/2020:

Claim 11: A method of testing a completion tubing string in a subterranean well, the method comprising:
connecting a valve assembly in the completion tubing string so that an internal flow passage of the completion tubing string extends through the valve assembly;
displacing a radio frequency identification tag through the valve assembly, thereby causing a closure member of the valve assembly to displace to a closed position in which flow through the flow passage is prevented, in which the closure member displaces to the closed position in response to a pump applying an increased pressure to a piston, and in which the pump is positioned on a downhole side of the closure member;
increasing pressure in the completion tubing string while the closure member is in the closed position, thereby testing a pressure integrity of the completion tubing string on an uphole side of the closure member; and
transmitting a pressure signal via the flow passage to a pressure sensor of the valve assembly, thereby causing the closure member to displace to an open position in which flow through the flow passage is permitted, the pressure sensor being connected to an electronic circuit positioned on [[a]] the downhole side of the closure member.

Claim 12: Cancelled.

Claim 13: Cancelled.

Claim 14: In line 1, “The method of claim [[12]] 11, in which…”

Claim 15: In line 1, “The method of claim [[12]] 11, in which…”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674